95 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CENTRIZ OF NORTH AMERICA, INC., a Florida corporation;  JuanE. Jochamowitz;  Luis Blomberg, Plaintiffs-Appellants,v.DOLLAR SYSTEMS, INC., a Delaware corporation;  Dollar Rent ACar Systems, Inc., a California corporation;  Henry J.Caruso;  E. Woody Francis;  Gary L. Paxton;  Kenneth C.Scholz;  K-West Auto, Inc., an Arizona corporation,Defendants-Appellees.
No. 94-56537.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 9, 1996.*
Decided Aug. 13, 1996.

Before D.W. NELSON, T.G. NELSON, and THOMAS, Circuit Judges.


1
ORDER**


2
This case is hereby dismissed.  The February 24, 1995 settlement agreement expressly releases the Dollar Released Entities from any and all claims which Centriz may have against them.  With respect to Jochamowitz's and Blomberg's lack of standing to bring fraud and misrepresentation claims, we follow the district court's reasoning in its July 12, 1994 and August 24, 1994 orders.  Because Jochamowitz and Blomberg were not franchisees or subfranchisees, they lack standing to sue under Cal.Corp.Code § 31300.  That the district court disposed of the California Franchise Investment Law claims on statute of limitations grounds does not preclude consideration of standing at the appellate level;  because standing to sue is a threshold jurisdictional issue, it can be resolved at the appellate level as well as the trial court level.   Associated General Contractors of California, Inc. v. Coalition for Economic Equality, 950 F.2d 1401, 1405 (9th Cir.1991), cert. denied, 503 U.S. 985 (1992).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3